Citation Nr: 0533896	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the veteran's statement received on June 22, 
1999, can be considered as a notice of disagreement with a 
June 22, 1998, rating decision.

2.  Entitlement to a disability evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than June 16, 
1999, for an increased evaluation for PTSD.

4.  Entitlement to an effective date earlier than June 16, 
1999, for the grant of a total rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
June 1970, and from October 1974 to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions dated in January 2000 
and March 2002 by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas.  In the January 2000 rating decision the veteran was 
awarded an increased disability evaluation to 50 percent for 
his service-connected PTSD, effective from June 22, 1999.  A 
notice of disagreement (NOD) with the evaluation assigned and 
the effective date was received at the M&ROC in January 2001.  
The M&ROC issued a statement of the case (SOC) in response to 
the January 2001 NOD in April 2005, and the veteran perfected 
his appeal in April 2005.

A Decision Review Officer (DRO) issued a decision in March 
2002.  In pertinent part, the DRO determined that a June 1999 
statement received from the veteran was not considered an NOD 
as to the June 1998 RO rating decision.  In addition, the DRO 
granted an increased evaluation of 70 percent for the 
veteran's service-connected PTSD, and a TDIU was also 
granted, both with an effective date of June 16, 1999.  An 
NOD with regard to the effective date for the TDIU and 
increased evaluation for PTSD was received at the M&ROC in 
June 2002.  An SOC which addressed the issue of the effective 
date assigned for the increased evaluation for PTSD and 
entitlement to a TDIU was issued in September 2002.  A 
substantive appeal as to the issues of entitlement to an 
earlier effective date for an increased rating for the 
service-connected PTSD and the TDIU was filed in November 
2002.

With regard to the issue of whether the veteran's June 1999 
written statement met the legal requirements to be considered 
an NOD as to the June 1998 decision, the veteran's 
representative protested the DRO's determination of that 
issue in correspondence dated in November 2002.  The RO 
issued an SOC in April 2005, and the veteran perfected his 
appeal of that issue in April 2005.

In a February 2004 Board decision, three of the veteran's 
issues were remanded to the RO.  The issues were whether his 
June 22, 1999, written statement was considered an NOD as to 
the June 22, 1998, rating decision, entitlement to a 
disability evaluation in excess of 70 percent for PTSD, and 
entitlement to an effective date earlier than June 16, 1999, 
for an increased evaluation for PTSD.  A fourth issue, 
entitlement to an effective date earlier than June 16,1999, 
for the grant of TDIU was denied.

The appellant appealed the Board's February 2004 decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC).  In 
that litigation, a Joint Motion for Remand was filed by the 
VA General Counsel and the veteran's attorney, averring that 
remand was required because the decision on this claim was 
premature due to its dependency on the outcome of the three 
issues that were remanded to the M&ROC in February 2004.

In an Order of September 2004, the CAVC vacated the Board's 
decision and remanded the matter, pursuant to the Joint 
Motion.  A copy of the CAVC's Order in this matter was placed 
in the veteran's claims file.  Subsequently, in February 
2005, the Board remanded this issue to the RO for 
readjudication in conjunction with the three previously 
remanded claims.

The issues of entitlement to a disability evaluation in 
excess of 70 percent for PTSD, entitlement to an effective 
date earlier than June 16, 1999, for an increased evaluation 
for PTSD, and entitlement to an effective date earlier than 
June 16, 1999, for the grant of TDIU are addressed in the 
Remand portion of the decision below, and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the appellant.


FINDINGS OF FACT

1.  By rating decision dated June 22, 1998, the RO awarded 
service connection for PTSD and assigned a 10 percent 
evaluation.  The RO notified the veteran of this decision in 
a June 29, 1998, letter which was accompanied by an 
explanation of appellate rights and procedures.

2.  A written statement received from the veteran dated June 
16, 1999, and received by VA on June 18, 1999, expressly 
declared that it was intended to file a claim for an 
increased rating, and did not express dissatisfaction or 
disagreement with the June 22, 1998, RO rating decision and, 
therefore, cannot be reasonably construed as a disagreement 
with that rating decision.


CONCLUSION OF LAW

The veteran's June 18, 1999, written statement did not 
constitute a notice of disagreement with the June 22, 1998, 
RO rating decision.  38 U.S.C.A. § 7105(b)(1) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a June 22, 1998, rating decision, the RO awarded the 
veteran service connection for PTSD and assigned a 10 percent 
evaluation, effective March 3, 1998.  The RO issued the 
veteran notice of this decision in a letter dated June 29, 
1998, with attachments including copies of the rating 
decision and his appeal rights.

In a June 18, 1999, written statement, the veteran indicated 
that his statement was "submitted along with his medical 
progress record from the VAMC - K.C., Mo., to file a claim 
for increased compensation due to PTSD."  It later indicated 
that the veteran had not worked since July 1996 and could not 
work or be around people due to his PTSD.  He stated that the 
staff at the VA medical center indicated he was permanently 
unemployable due to his chronic PTSD.

II.  Analysis

A.  Duty toNotify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran submitted a claim contending 
that his June 18, 1999, written statement was an NOD and not 
a claim for increase in January 2001.  The RO provided notice 
consistent with VCAA regarding service connection claims in 
July 2001.  Thereafter, the RO issued a decision review 
officer decision in March 2002, that found that the veteran's 
written statement was not an NOD.

While the Board notes that the July 2001 VCAA notice did not 
directly address the issue of whether his written statement 
constituted an NOD, we find that this case turns upon a legal 
matter, and that medical records and examination reports are 
not pertinent to the Board's decision.  Additionally, VCAA 
notice is not required when the issue is solely one of 
statutory interpretation or the claim is barred by a matter 
of law.  Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim 
that a Federal statute provides for payment of interest on 
past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), 
cert. denied, 537 U.S. 821 (2002).

Furthermore, the veteran was advised, by virtue of a detailed 
April 2005 SOC issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The veteran 
and his attorney responded to the RO's communications with 
additional argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the April 2005 SOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102, 
3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. § 
7105(b)(1) (West 2002 & Supp. 2005); see also 38 C.F.R. §§ 
20.200, 20.302 (2005).  An appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination.  38 C.F.R. § 20.201 (2005).  See also Moore v. 
West, 13 Vet. App. 69 (1999), which defines a valid notice of 
disagreement.

Evaluating the veteran's June 18, 1999, written statement in 
conjunction with the applicable criteria, the Board cannot 
find that it constituted an NOD as to any adjudicative 
action, and specifically not with the RO rating decision of 
June 22, 1998.  As contended, it was filed within one year 
from the issuance of the June 22, 1998, rating decision.  
However, the veteran's written statement specifically asked 
for an increased rating.  In particular, medical records were 
attached to the statement, and the veteran indicated they 
were submitted to support his claim for "increased 
compensation due to PTSD."

Conversely, the written statement did not express 
dissatisfaction or disagreement with any RO decision.  
Indeed, there was no reference to any specific RO decision in 
the statement.  Nor did the veteran mention the 10 percent 
rating he was assigned in any manner such that it would be 
interpreted that he disagreed with that rating.  Furthermore, 
the veteran has submitted no additional evidence to support 
his contention that the statement was an NOD.

Given that the veteran's written statement did not express 
disagreement or dissatisfaction with an RO decision, did not 
make reference to an RO decision, and specifically requested 
"to file a claim for increased compensation" (emphasis 
added), the Board finds that it cannot be reasonably 
construed as a notice of disagreement with the June 22, 1998, 
rating decision.

As the evidence preponderates against the veteran's claim 
that his June 18, 1999, written statement is an NOD with the 
June 22, 1998 rating decision, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

The veteran's claim that his June 18, 1999, written statement 
constituted a notice of disagreement with the RO's June 22, 
1998, rating decision is denied.


REMAND

As indicated above, the Board remanded the veteran's claims 
of entitlement to a disability evaluation in excess of 70 
percent for PTSD, and to an effective date earlier than June 
16, 1999, for an increased evaluation for PTSD, in February 
2004.  The remand directed that the RO should contact the 
veteran and invite him to submit any additional evidence he 
had in support of his claims.  The RO was also directed to 
furnish the veteran an evidence-development letter consistent 
with the requirements of the VCAA with regard to his claims 
for increased ratings.  A review of the claims file shows 
that neither of these actions was completed.  In order to 
ensure full compliance with the Board's previous remand 
instructions, the Board finds that an additional remand of 
this issue is necessary so that proper VCAA notice can be 
issued.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Court held that compliance by the Board or the RO with 
remand instructions is neither optional nor discretionary).

Also as noted above, in February 2005, the Board remanded the 
veteran's claim of entitlement to an effective date earlier 
than June 16, 1999, for the grant of TDIU.  As indicated in 
that remand, this issue is inextricably intertwined with the 
issue of entitlement to an effective date earlier than June 
16, 1999, for an increased evaluation for PTSD.  Therefore, 
even though the RO complied with all of the remand 
requirements as to this issue, it must be remanded and 
readjudicated in conjunction with the veteran's other claims.

Accordingly, the case is hereby REMANDED to the M&ROC via the 
AMC for the following action:

1.  The veteran should be contacted and invited to 
submit any additional evidence he may have in 
support of his claims.

2.  The M&ROC should furnish the veteran a 
development letter consistent with the notice 
requirements of the VCAA, as clarified by 
Quartuccio and other relevant authority, and as 
directed in the Board's previous Remand.

3.  Thereafter, the RO should readjudicate the 
veteran's claims on appeal.  If the benefits 
sought on appeal remain denied, the veteran and 
his attorney should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions 
taken on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal since the April 2005 SOC and SSOC.  An 
appropriate period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


